F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           JUN 16 1997
                             FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    KEITH D. LARKINS,

                Petitioner-Appellant,

    v.                                                    No. 96-6171
                                                    (D.C. No. CV-95-600-L)
    R. MICHAEL CODY,                                      (W.D. Okla.)

                Respondent-Appellee.




                             ORDER AND JUDGMENT *



Before EBEL, HENRY, and MURPHY, Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1.9. The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Petitioner Keith D. Larkins appeals from the district court’s judgment

denying his habeas petition, filed pursuant to 28 U.S.C. § 2254. Our jurisdiction

arises under 28 U.S.C. § 1291. On appeal, petitioner presents the following

arguments: 1) his Fourth Amendment search and seizure claims are cognizable on

habeas review; 2) the stop and search of petitioner was constitutionally invalid;

3) his sentence for possession of cocaine was excessive; and 4) his sentence

violates the Eighth Amendment.

      After careful consideration of the briefs and appendix filed on appeal, we

conclude that the district court correctly decided this case. Therefore, for

substantially the same reasons as set out in the magistrate judge’s report and

recommendation, dated September 11, 1995, adopted by the district court on

May 1, 1996, the judgment of the United States District Court for the Western

District of Oklahoma is AFFIRMED.



                                                     Entered for the Court



                                                     David M. Ebel
                                                     Circuit Judge




                                         -2-